In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 03-2890
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                v.

PAUL CIESLOWSKI,
                                           Defendant-Appellant.
                         ____________
         Appeal from the United States District Court for
        the Northern District of Illinois, Eastern Division.
            No. 01 CR 455—John W. Darrah, Judge.
                         ____________
    ARGUED SEPTEMBER 8, 2004—DECIDED JUNE 1, 2005
                   ____________



  Before POSNER, RIPPLE, and WOOD, Circuit Judges.
  WOOD, Circuit Judge. It is common for criminal prosecu-
tions to be resolved by the defendant’s plea of guilty, but
not all guilty pleas are alike. Usually in federal court,
defendants enter the type of plea that leaves the court free
to set whatever sentence it believes is proper, under the
law. It is also possible, however, for the plea agreement to
specify a particular sentence that both the defendant and
the government agree is appropriate. See FED. R. CRIM. P.
11(c)(1)(C). That is the kind of plea agreement we have
before us in Paul Cieslowski’s appeal. He pleaded guilty to
engaging in sexually explicit conduct with a minor for the
2                                                No. 03-2890

purpose of producing a visual depiction of the conduct and
agreed in his plea agreement to a sentence of 210 months’
imprisonment. The district court accepted this plea and
sentenced Cieslowski to the agreed term.
  Cieslowski later had second thoughts and decided to ap-
peal. He now claims that his plea agreement was the result
of ineffective assistance of counsel, because the agreed-upon
term of imprisonment resulted from his lawyer’s mistaken
calculation under the federal Sentencing Guidelines. After
the Supreme Court decided Blakely v. Washington, 124
S. Ct. 2531 (2004), he added a claim that his sentence rested
on a violation of the Sixth Amendment. We conclude that
counsel’s performance did not fall below the threshold of
constitutionally sufficient assistance, nor can Cieslowski
show prejudice under these circumstances, and thus he is
not entitled on this theory to have his plea agreement set
aside. We also find no merit in his other challenges to the
plea agreement and the sentence. Finally, we conclude that
there are significant differences for purposes of United States
v. Booker, 125 S. Ct. 738 (2005), between a sentence that
results from a Rule 11(c)(1)(C) plea agreement and other
sentences that the court computes independently under the
Sentencing Guidelines. When the sentence the court im-
poses is legal under the governing statute and results from
the defendant’s explicit agreement, it is not affected by the
judge’s perception of the mandatory or advisory nature of
the Guidelines, and thus there is no need for a remand for
further proceedings. We therefore affirm.


                              I
  In October 2000, detectives of the Cook County Sheriff’s
Police Child Exploitation Unit began investigating a person
who, through the use of a screen name, participated in
various Internet chat rooms devoted to child pornography.
The same individual also chatted with, and sent nude
No. 03-2890                                                 3

pictures of himself to, an undercover police officer posing
online as a fourteen-year-old girl. A few months later the
detectives identified the screen name as belonging to Paul
Cieslowski. When detectives spoke with Cieslowski, he ad-
mitted using the screen name in the chat rooms and gave
written consent for a search of his home laptop computer.
Forensic examiners found in excess of 8,000 image files on
the laptop, most of which depicted minors engaged in sex-
ually explicit conduct.
  Cieslowski was arrested by state and federal agents and
indicted by a federal grand jury on ten counts: two counts
of engaging in sexually explicit conduct with a minor for the
purpose of producing visual depictions of the conduct, in
violation of 18 U.S.C. § 2251(a); one count of possessing
material containing images of child pornography, in viola-
tion of 18 U.S.C. § 2252A(a)(5)(B); and seven counts of
knowingly receiving child pornography, in violation of 18
U.S.C. § 2252A(a)(2)(A). He was indicted separately in the
Circuit Court of DuPage County, Illinois, on charges of
predatory criminal sexual assault and possession of child
pornography stemming from the same facts and circum-
stances alleged in the federal indictment.
  On December 6, 2001, Cieslowski pleaded guilty in the
federal case to one count of engaging in sexually explicit
conduct with a minor for the purpose of producing visual
depictions, in exchange for the government’s dismissal of
the other nine counts in the indictment. In the plea agree-
ment, which was governed in part by what was then FED. R.
CRIM. P. 11(e)(1)(C), Cieslowski stipulated to the conduct
alleged in the dismissed counts and agreed that this conduct
would play a role in determining his sentence. (In 2002,
Rule 11(e)(1)(C) was renumbered as Rule 11(c)(1)(C).
Because nothing of substance was changed, we use the
current numbering in this opinion.)
  Using the 2000 Sentencing Guidelines manual, the parties
calculated Cieslowski’s offense level to be 35, resulting in a
4                                                No. 03-2890

guideline sentencing range of 168-210 months. The agree-
ment stated that it was to be governed by what is now Rule
11(c)(1)(C). It therefore stated that “the parties have agreed
that the sentence imposed by the Court shall include a term
of imprisonment of 210 months in the custody of the Bureau
of Prisons. Other than the agreed term of incarceration, the
parties have agreed that the Court remains free to impose
the sentence it deems appropriate.” Consistent with Rule
11(c)(1)(C), the agreement also provided that “[i]f the Court
accepts and imposes the agreed term of incarceration set
forth, the defendant may not withdraw this plea as a matter
of right under [Rule 11]. If, however, the Court refuses to
impose the agreed term of incarceration set forth herein,
thereby rejecting the Plea Agreement, or otherwise refuses
to accept the defendant’s plea of guilty, this Agreement shall
become null and void and neither party will be bound
thereto.”
  Shortly thereafter, Heather Winslow, who had been serv-
ing as Cieslowski’s counsel, withdrew from the case and
current counsel was appointed. On June 18, 2002,
Cieslowski filed a motion to withdraw his guilty plea,
arguing that it was involuntary because it had been induced
by ineffective assistance of counsel. He contended that
Winslow’s failure to file two suppression motions prior to
pursuing the plea agreement was an error that left him no
choice but to enter his plea. After holding an evidentiary
hearing, the district court denied the motion.
  Prior to sentencing, both parties acknowledged that they
had failed to catch an amendment to the Sentencing
Guidelines that affected the Guidelines range for
Cieslowski’s offenses. Under Amendment 615 to the Guide-
lines, which took effect on November 1, 2001 (a month prior
to Cieslowski’s guilty plea), the offense and conduct to
which Cieslowski stipulated would have resulted in an
offense level 33, for which the highest sentence would have
No. 03-2890                                                  5

been 168 months—42 months less than the agreed upon
sentence. Cieslowski again moved to withdraw his plea.
  On July 9, 2003, the court denied his motion and sentenced
him to 210 months. It also imposed a three-year term of
supervised release and ordered him to participate in mental
health aftercare, register as a sex offender, and avoid unsu-
pervised contact with minor children. Cieslowski appealed,
claiming that his agreement to plead guilty was involun-
tary, and thus that he should be relieved from all aspects of
that plea (including, it should be noted, his waiver of the
right to appeal or to attack the judgment collaterally).


                              II
  FED. R. CRIM. P. 11(b) requires the court to ensure, before
accepting a guilty plea, that the defendant entered into it
voluntarily. With this goal in mind, it requires the court to
address the defendant personally to determine that the plea
did not result from force, threats or promises other than
those memorialized in the plea agreement. Id. Once the court
accepts a guilty plea, a defendant does not have an absolute
right to withdraw it. To the contrary, the defendant must
present a “fair and just reason” for doing so. FED. R. CRIM. P.
11(d)(2)(B). We have commented that when “a defendant
wishes to withdraw his plea after he states at a Rule 11
hearing that it was given freely and knowingly, he faces an
uphill battle in persuading the judge that his purported
reason is fair and just.” United States v. Pike, 211 F.3d 385,
390 (7th Cir. 2000); see also United States v. Martinez, 169
F.3d 1049, 1054 (7th Cir. 1999) (“Because of the great
weight we place on these in-court statements, we credit
them over his later claims [that he would not have pleaded
guilty.]”). Cieslowski informed the court at his Rule 11
colloquy that he understood the terms of his plea and was
satisfied with his lawyer. With this in mind, we turn to the
6                                               No. 03-2890

reasons he now advances in support of his claim that his
plea was nonetheless involuntary.
  Cieslowski argues that in agreeing to plead guilty, he
relied on the advice of his former counsel, Winslow. He con-
tends that Winslow committed a series of errors, the net
result of which was to destroy the voluntariness of his plea.
Winslow’s alleged errors included her reliance on the wrong
version of the Sentencing Guidelines to calculate the sen-
tence to which he ultimately agreed, her failure to file two
suppression motions, and her failure to advise the district
court of an oral agreement concerning a concurrent sen-
tence in the state court proceeding.
  We review an ineffective assistance of counsel claim
under the principles set forth in Strickland v. Washington,
466 U.S. 668, 687-91 (1984). This well-known test requires
proof of both inadequate performance and prejudice to the
defendant. Id. at 687. As applied in the plea bargaining
context, a defendant must show that counsel did not at-
tempt to learn the facts of the case and failed to make a
good-faith estimate of a likely sentence. He must also show
that his lawyer’s deficiency was a decisive factor in his
decision to plead guilty. Martinez, 169 F.3d at 1053.
  It is undisputed that both Winslow and the government
prosecutors failed to take Amendment 615 into account when
they computed Cieslowski’s sentence. The question is
whether Winslow’s error amounts to constitutionally defi-
cient performance. We have held that “[a] gross mis-char-
acterization of the sentencing consequences of a plea may
provide a strong indication of deficient performance, but it
is not proof of a deficiency. A defendant can prove that his
attorney’s performance was deficient if he shows that his
attorney did not make a good-faith effort to discover the
facts relevant to his sentencing, to analyze those facts in
terms of the applicable legal principles and to discuss that
analysis with him.” United States v. Barnes, 83 F.3d 934,
No. 03-2890                                                 7

940 (7th Cir. 1996) (citation omitted). This is a stringent
standard, as one can see by reviewing cases in which it has
not been met. For example, we have held that counsel’s
inaccurate prediction of a sentence, see, e.g., Martinez, 169
F.3d at 1053, or failure to recognize issues of federal and
state jurisdiction, a distinction we characterized as “among
the most basic to our legal system, and even a reasonably
competent first year law student must be aware of it,” see
United States v. Teller, 762 F.2d 569, 577 (7th Cir. 1985), do
not amount to deficient performance. But see Moore v.
Bryant, 348 F.3d 238, 242 (7th Cir. 2003) (finding deficient
performance where erroneous advice regarding defendant’s
sentence stemmed from counsel’s failure to review the very
statute the advice was based on and counsel’s admission
that he was uncertain as to the statute’s effect on the case).
While Winslow’s error shows negligence on her part, there
is no evidence that her failure to spot Amendment 615 re-
sulted from a lack of good-faith effort.
   Moreover, even if the mistaken calculation amounted to
deficient performance because of the 42-month difference in
the high end of the Guideline range, see Glover v. United
States, 531 U.S. 198 (2001), Cieslowski has not satisfied the
prejudice requirement under the Strickland test. The
prejudice component focuses on whether counsel’s constitu-
tionally deficient performance affected the outcome of the
plea process. It requires the defendant to “show that there
is a reasonable probability that, but for counsel’s errors, he
would not have pleaded and would have insisted on going to
trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). The question
is thus not, as in Glover, whether an acknowledged mistake
in computing a sentence under the Guidelines is itself
prejudicial; it is whether the mistake affected the decision
to plead guilty.
  In Hill, the claimed error was erroneous advice regarding
the defendant’s eligibility for parole under the agreed
sentence. Because the defendant “did not allege . . . that,
8                                                No. 03-2890

had counsel correctly informed him about his parole eligi-
bility date, he would have pleaded not guilty and insisted
on going to trial,” the Supreme Court found that the pre-
judice requirement had not been met. Id. at 60. This court
has held that “a mere allegation by the defendant that he
would have insisted on going to trial is insufficient to estab-
lish prejudice.” Berkey v. United States, 318 F.3d 768, 772-
73 (7th Cir. 2003) (quoting Barker v. United States, 7 F.3d
629, 633 (7th Cir. 1993) (internal quotation marks omit-
ted)). The defendant must go further and present objective
evidence that a reasonable probability exists that he would
have taken that step. Id. at 773.
  Cieslowski argues that he was prejudiced by the miscalcu-
lation of his sentence because, had the proper Guidelines
been used, the plea agreement would have bound the court
to impose a lower sentence. He does not say, however, that
he would not have pleaded guilty but for the erroneous
advice. Nor, for that matter, does he offer any reason to think
that the government would have agreed to the Rule 11(c)(1)(C)
type of plea if the sentence had been 168 months instead of
210 months. At the sentencing hearing held on July 9, 2003,
the parties and the court had an extensive discussion of the
effect of Winslow’s error. The Assistant U.S. Attorney
pointed out that there was nothing illegal about the 210-
month sentence, if one took into account the power of the
court to depart upward from the Guidelines range. She
further noted that this was one of the worst child pornogra-
phy cases that could be brought, as it involved manufactur-
ing child pornography using a three-month old baby, and
assaulting the baby. In those circumstances, had this been
either an ordinary Rule 11(c)(1)(B) plea or had Cieslowski
been convicted after a trial, it is entirely possible that the
district court would have imposed the harsher sentence.
  In short, Cieslowski has not shown that a reasonable
probability exists that he would have insisted on going to
trial but for the mistaken calculation. If convicted on all 10
No. 03-2890                                                   9

counts after a trial, Cieslowski faced a possible maximum
sentence of 160 years, whereas by pleading guilty to one
count under § 2251(a), he avoided prosecution on the other
charges and limited his sentence to a statutory maximum
of 20 years. And the sentence Winslow negotiated in ex-
change for his guilty plea was less than the maximum sen-
tence for that one count. On this record, we cannot conclude
that even if Winslow’s error amounted to deficient per-
formance, Cieslowski would have insisted on going to trial
instead of entering into the plea agreement.
  We can be more brief with Cieslowski’s claim that Wins-
low’s failure to file two suppression motions amounted to
ineffective assistance. He argues that Winslow should have
moved to suppress the images found on his computer
because his consent to the search was not voluntary. He
also argues that Winslow should have moved to suppress
his statements made at the time of his arrest because they
were obtained in violation of his Miranda rights.
  Generally when an attorney articulates a strategic reason
for a decision, the court defers to that choice. See Strickland,
466 U.S. at 690-91. If an attorney’s decision was sound at
the time it was made, the decision cannot support a claim
of ineffective assistance of counsel. Winters v. Miller, 274
F.3d 1161, 1166 (7th Cir. 2001). When the claim of inef-
fective assistance is based on counsel’s failure to present a
motion to suppress, we have required that a defendant
prove the motion was meritorious. Owens v. United States,
387 F.3d 607, 610 (7th Cir. 2004); United States v. Stewart,
388 F.3d 1079, 1084 (7th Cir. 2004).
  Cieslowski argues that Winslow’s decision was objectively
unreasonable, because such a motion would clearly have
succeeded. His reason for such confidence is because the
state prosecutor acquiesced in a similar motion filed in the
state court proceeding. We do not know, of course, why the
state prosecutor chose to concede a Miranda violation, but
10                                               No. 03-2890

that concession is certainly not binding on the federal court.
In fact, it seems unlikely to us that the court would have
granted any such motions. Winslow, whose testimony the
district court found more credible than that of Cieslowski,
explained that she did not file the motion to suppress the
evidence found on his laptop because Cieslowski had given
written consent to the search and she did not believe he
would prevail. She also testified that she decided against
filing a motion to suppress his inculpatory statements be-
cause it would have made little difference considering the
overwhelming evidence found on his laptop and damaging
statements made by Cieslowski’s ex-wife. Winslow was con-
cerned that filing the proposed suppression motions would
have put Cieslowski at risk of an upward departure for
obstruction of justice as well as losing the credit he would
otherwise receive for accepting responsibility. On top of all
that, Winslow related that she did not recall Cieslowski’s
ever indicating to her a desire to go to trial. Winslow’s de-
cisions fall squarely within the realm of strategic choice and
thus do not support a claim of ineffective assistance of
counsel.
  The final basis for Cieslowki’s ineffective assistance claim
is that Winslow failed to advise the district court about a
sentencing agreement reached in the state court proceeding.
Under this alleged agreement, Cieslowski was to serve a
concurrent sentence for the state charges. Although he now
asserts that this agreement induced his plea in federal
court, he explicitly responded “no” at his Rule 11 colloquy
when asked by the court whether any promises had been
made outside of the plea agreement. Nor is there any dis-
pute that he did in fact receive this concurrent sentence. We
cannot see how the gap in the district court’s knowledge
prejudiced him in any way.
  An even more fundamental flaw in Cieslowski’s argument
is the lack of evidence that this was a promise made by the
federal prosecutors in exchange for his plea in the federal
No. 03-2890                                                11

case. The written plea agreement contains an integration
clause and explicitly disclaims the effectiveness of any prior
oral representation. Plea agreements are governed under
the principles of contract law, see United States v. Ingram,
979 F.2d 1179, 1184 (7th Cir. 1992), and oral representations
cannot alter the terms of a written agreement. Although
there may be circumstances that merit an inquiry into
whether oral promises may have induced a plea, thereby
rendering it involuntary, those circumstances do not exist
here. See, e.g., United States v. Graves, 374 F.3d 80 (2d Cir.
2004).
  Cieslowski has presented no evidence that the federal
prosecutors ever made this contingent concurrent sentenc-
ing agreement part of his federal plea agreement. Winslow
testified that no one from the U.S. Attorney’s office ever
made any promises regarding the state court proceedings.
In fact, the federal prosecutor rejected her suggestions for
coordinating the two cases. The affidavit submitted by
Cieslowski’s counsel in the state case says nothing about
making the resolution of the federal case contingent on the
state case. As the alleged concurrent sentencing agreement
was not part of the federal plea agreement, Rule 11 does not
require that it had to be revealed to the district court.
Cieslowski has not shown that his plea was rendered invol-
untarily through ineffective assistance of counsel. Therefore,
we find no error in the denial of his motion to withdraw the
plea on this ground.


                             III
  Cieslowski also argues that we should vacate his guilty
plea and sentence for a variety of other reasons: mutual mis-
take; breach of the agreement by the government; unautho-
rized use of the district court of its power to depart upward;
and an unauthorized additional condition of supervised
release. To the extent that these arguments, if successful,
12                                               No. 03-2890

would result in setting aside the plea agreement as a whole,
we entertain them despite the fact that the agreement itself
contains a waiver of appeal rights. Otherwise, we reject
them for the more straightforward reason that Cieslowski
has waived the right to urge them.
  In order to put these arguments in context, we review
briefly two recent decisions that have addressed efforts to
set aside guilty pleas on the ground of mutual mistake. In
United States v. Bownes, 405 F.3d 634 (7th Cir. 2005),
defendant Bownes (like Cieslowski) had signed a plea agree-
ment that included a waiver of appeal rights. Bownes argued
that he should be entitled to set aside his plea agreement,
including this waiver, on grounds of mutual mistake, because
he had not realized at the time he entered into the agree-
ment that Booker was about to change the landscape of
federal sentencing practice. We held, relying on basic
principles of contract law, that this is not the kind of mi-
stake that entitles parties to set aside a plea agreement. Id.
at 637-38. Although, as we pointed out both in Bownes and
in United States v. Cook, 406 F.3d 485 (7th Cir. 2005), plea
agreements may be attacked on some grounds that are not
available for ordinary contracts, such as ineffective assis-
tance of counsel, 406 F.3d at 487, the analysis of ordinary
mutual mistake follows contract law. Bownes held that a
later change in law that is favorable to the defendant— even
one as major as Booker—is not enough to relieve a defen-
dant of his bargain. Allocating risk about future devel-
opments is, after all, what contracts are all about. As we
explain below, there is no reason why a party like
Cieslowski cannot similarly allocate the risks relating to his
own mistakes about the background against which the
contract was made.
  The mutual mistake to which Cieslowski points is, not
surprisingly, the erroneous assumption by both Winslow
and the Assistant U.S. Attorney that the pre-Amendment
615 version of the Guidelines was still in force. We noted in
No. 03-2890                                                 13

Barnes that, “[a]t least in theory, ambiguity in an essential
term or a mutual mistake about the meaning of such a term
can invalidate” the plea agreement. 83 F.3d at 938. Under
the principles of contract law, the mistake of both parties
must go to “a basic assumption on which the contract was
made [which] has a material effect on the agreed exchange
of performances.” RESTATEMENT (SECOND) OF CONTRACTS
§ 152(1). We find no mutual mistake here, as the error did
not go to a basic assumption of the agreement or affect the
agreed exchange of performances. In exchange for pleading
guilty to § 2251(a), Cieslowski received a sentence of 210
months and the assurance that he would not be prosecuted
for the other nine counts in the indictment. There is no
indication on the face of the agreement (nor does Cieslowski
argue) that the parties intended the specified sentence to be
contingent on a particular method of calculating the
sentence. They agreed simply that a sentence of 210 months
would be imposed. By agreeing to a specified sentence,
Cieslowski insulated himself from the possibility of receiv-
ing a higher sentence, as the government bargained away its
right to move for an upward departure. Had an error in
calculation resulted in too low a sentence, the government
would similarly have been bound.
  There is no dispute that the agreement provided that the
government could not request an upward departure from
the agreed sentence. Cieslowski argues nonetheless that the
government breached the agreement when it advised the
court after the Guideline error was discovered that it could
lawfully impose the 210-month sentence under the
amended Guidelines if it upwardly departed from the 168-
month level to reach the agreed 210-month point. As far as
the court’s authority to depart goes, this is correct, although
there was no real upward departure here as we explain
below. The key point is that the government did not breach
the agreement, as it requested only that the court impose
the sentence to which Cieslowski had agreed. Nor did the
14                                               No. 03-2890

court err when it imposed the exact term of imprisonment
it was bound to accept under the terms of the agreement
and under Rule 11(c)(1)(C), notwithstanding its erroneous
belief that it was in effect making an upward departure.
  The reason why this was not a true upward departure goes
back to the nature of plea agreements under Rule 11(c)(1)(C).
In return for this type of guilty plea, the government may
agree to dismiss other charges, make sentencing recommen-
dations, and “agree that a specific sentence or sentencing
range is the appropriate disposition of the case, or that a
particular provision of the Sentencing Guidelines, or policy
statement, or sentencing factor does or does not apply.”
FED. R. CRIM. P. 11(c)(1)(C). The rule further provides that
“such a recommendation or request binds the court once the
court accepts the plea agreement.” Id. If the district court
does not accept the sentencing agreement in its entirety,
the defendant must be allowed to withdraw her guilty plea;
the court does not have the power to retain the plea and
discard the agreed-upon sentence.
  We have held that Rule 11(c)(1)(C) “[p]lea agreements can
retain their authority to bind the government, the defendant
and the district court even when they provide for sentences
that depart from the prescriptions of the guidelines.” Barnes,
83 F.3d at 941. Other circuits have reached the same
conclusion. See, e.g., United States v. Graves, 374 F.3d 80
(2d Cir. 2004); United States v. Bernard, 373 F.3d 339 (3d
Cir. 2004); United States v. Heard, 359 F.3d 544 (D.C. Cir.
2004); United States v. Peveler, 359 F.3d 369 (6th Cir. 2004).
This is not to say that all sentences under a plea agreement
can be accepted by the court. The sentence must comply
with the maximum (and minimum, if there is one) provided
by the statute of conviction. See United States v. Gibson,
356 F.3d 761, 766 (7th Cir. 2004) (“[E]ven when a defen-
dant, prosecutor, and court agree on a sentence, the court
cannot give the sentence effect if it is not authorized by
law.” (internal quotation marks omitted)).
No. 03-2890                                                15

  Cieslowski’s sentence of 210 months easily satisfies that
standard. The maximum sentence for a conviction under 18
U.S.C. § 2251(a) is 20 years, 18 U.S.C. § 2251(d), or
30 months more than Cieslowski received. Moreover, if there
was any doubt whether a court may impose a sentence
outside of the Sentencing Guideline range, that doubt has
been erased by the Supreme Court’s recent decision in
United States v. Booker, 125 S. Ct. 738, 764-65 (2005)
(Breyer, J.), which rendered the Sentencing Guidelines
advisory only. After the Guidelines took effect and prior to
Booker, some courts acknowledged a tension between
18 U.S.C. § 3553(b)(1) and Rule 11(c)(1)(C) because the
latter contemplates a sentence outside of the Guideline
range, but they resolved the apparent conflict in favor of
Rule 11(c)(1)(C). See 28 U.S.C. § 2072(b) (provision for
supersession of statutes by later rules); Bernard, 373 F.3d
at 344; United States v. Goodall, 236 F.3d 700, 705-06 (D.C.
Cir. 2001). Booker actually strengthens the case for the
validity of sentences imposed under Rule 11(c)(1)(C) plea
agreements that deviate from the Guideline range.
   Nothing in Booker undermines the validity of sentences
imposed under Rule 11(c)(1)(C) plea agreements. Booker
holds only that the sentencing court is no longer bound to
impose a sentence mandated by the sentencing guidelines;
it says nothing that would restrict the defendant’s ability to
agree with the prosecutor on a particular lawful sentence in
a plea agreement under Rule 11(c)(1)(C). In fact, Booker has
the effect of restoring what is now Rule 11(c)(1)(C) to the
status it originally occupied in 1979, when it was amended to
clarify the difference between subpart (B) agreements
(recommended sentences) and subpart (C) agreements (spe-
cific sentences). See Advisory Committee Notes to Rule 11,
1979 Amendments. This took place before the advent of the
Sentencing Reform Act of 1984, at a time when district judges
had complete discretion to sentence anywhere between zero
(or a statutory minimum) and the statutory maximum.
16                                               No. 03-2890

With the important qualification that the Guidelines now
exist to assist the district court in making that decision,
that is once again the context in which Rule 11(c)(1)(C) is
operating. Under Rule 11, “the court retains absolute discre-
tion whether to accept a plea agreement,” and the agreed
sentence obviously plays a role in the court’s consideration.
See FED. R. CRIM. P. 11 (1999) Advisory Committee’s Note.
A sentence imposed under a Rule 11(c)(1)(C) plea arises
directly from the agreement itself, not from the Guidelines,
even though the court can and should consult the Guidelines
in deciding whether to accept the plea. Cf. Heard, 359 F.3d
at 548-49. As Booker is concerned with sentences arising
under the Guidelines, it is inapplicable in this situation.
  Last, we reject Cieslowski’s claim that the district court
exceeded its power when it added a condition to his super-
vised release to the effect that he was not to have unsuper-
vised contact with minor children. This argument sounds as
if Cieslowski is attempting to enforce part of the plea
agreement; if so, he is precluded from raising it by his
waiver of appeal rights. If he means that this is another rea-
son to set the agreement aside in its entirety, we reject the
point. The plea agreement plainly contemplated that the
district court would have the power to impose this type of
condition, and Cieslowski acknowledged during the Rule 11
colloquy that the court had this power and that he could not
withdraw from the agreement if he disagreed with a
condition of supervised release. Nothing here would justify
relieving him of the consequences of the agreement as a
whole.


                             IV
  Cieslowski would also like to raise a Sixth Amendment
challenge to various aspects of his sentence, but once again,
since we have concluded that he cannot escape the plea
agreement, he cannot do so. The plea agreement contained
a waiver of Cieslowski’s right to appeal “any sentence within
No. 03-2890                                             17

the maximum provided in the statute of conviction.” We
strictly enforce such waivers. See Barnes, 83 F.3d at 941;
United States v. Feichtinger, 105 F.3d 1188, 1190 (7th Cir.
1997). Cieslowski voluntarily entered into the plea agree-
ment, and he is therefore bound by all its terms, including
the waiver of his right to appeal the sentence.
  For these reasons, Cieslowski’s conviction and sentence
are AFFIRMED.


A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-1-05